Citation Nr: 1723439	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, to include as secondary to a left flank wound.

2.  Entitlement to service connection for a back disability, to include as secondary to a left flank shrapnel wound.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1971. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a petition to reopen a previously denied claim of entitlement to service connection for a back disability.

Jurisdiction over this matter currently resides with the RO in Denver, Colorado. 

In a May 2012 statement of the case, the RO reopened the claim and denied service connection on the merits.  Notwithstanding previous determinations by the RO, the Board must address whether new and material evidence has been received to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an unappealed August 2004 rating decision.      

2.  Evidence received since the August 2004 rating decision is neither cumulative nor redundant of evidence of record, and relates to an unestablished fact necessary to substantiate the claim and triggers VA duty to request a medical opinion.  
 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R § 20.1103 (2016).

     
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2015).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

Reopening is warranted if the new evidence, when considered in conjunction with the old evidence, would at least trigger the duty to assist or through consideration of an alternative theory of entitlement.  Shade at 117, 118.  Additionally, once the claim is reopened, the veteran is entitled to VA's duty to assist, including a nexus medical examination in accordance with 38 U.S.C. § 5103A (d)(2)(B).  Shade at 121. 
Here, an original claim for service connection for a back disability was denied in an October 1993 rating decision on the basis that a back disability was not incurred in service and was not secondary to a service-connected shell fragment wound.  The Veteran was notified of this decision in November 1993, but did not perfect an appeal.  No new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  

The Veteran submitted a petition to reopen his claim for a back disability in September 2003.  In an August 2004 rating decision, the RO denied service connection for a back disability on the basis that a back disability was not incurred in service and was not secondary to a service-connected left flank shrapnel wound.  The Veteran was notified of this decision in August 2004, but did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  Id.

The Veteran submitted a petition to reopen his claim for a back disability in May 2010.  

At the time of the last prior final decision, the evidence consisted of service treatment records, VA and private treatment records, a May 2004 VA spine examination report and statements from the Veteran.  Evidence received since the August 2004 rating decision is similar.  Of note, however, are two "buddy" statements from the Veteran's siblings.  In pertinent part, in an October 2009 statement B.P. reported that the Veteran complained of back pain since he returned from service in Vietnam.  

This evidence was not previously considered and is therefore new.  The October 2009 lay statement addresses the matter of causal nexus, which relates specifically to the reason the claim was last denied.  The claim of service connection for a back disability is therefore reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is addressed further in the remand section.


ORDER

The claim for service connection for a back disability is reopened.  


REMAND

The Veteran's reopened claim of service connection for a back disability, to include as secondary to a left flank shrapnel wound is remanded for further development.

The Veteran was afforded a VA spine examination in May 2004.  The VA examiner provided the following diagnoses: left-sided low back pain due to soleus muscle inflammation and irritation due to metal fragment in the left soleus muscle; chronic and progressively worsening degenerative disease in the lumbar spine with a right-sided disc protrusion at L4-L5 and L5-S1 and spinal stenosis at L3-L4; and transitional vertebrae with lumbarization of S1.  The examiner determined that the Veteran's left-sided low back pain was likely due to inflammation and irritation of the muscle due to the retained shell fragment.  The examiner further noted that the Veteran's right-sided low back pain and radiculopathy/neuropathy was not related to his [service-connected] left flank shrapnel wound.  Rather, the right-sided back pain was due to to the lumbarization of S1, a congenital defect.  The degenerative joint disease was noted by the examiner to be hereditary and not secondary to the shell fragment wound sustained in service.  The examiner also indicated that the herniated disc and spinal stenosis were in part related to a post-service back injury in October 2003, but also in part to the congenital lumbarization of S1.  

Upon review, the Board observes that while this opinion appears otherwise adequate, the examiner did not provide an opinion with respect to whether any of the Veteran's back disabilities were aggravated by the service-connected left flank shrapnel wound.  Also, the opinion does not discuss whether there is any additional (back) disability due to a superimposed injury in service, namely the left flank shell fragment wound in service in 1969.  

The Board notes that although congenital defects may not be service-connected because they are not diseases under the law, many such defects can be subject to superimposed disease or injury.  VAOPGCPREC 82-90 (1990).  If, during an individual's military service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability. Id.   

Since the 2004 examination and opinion, and the reopening of the claim, additional medical records have been added to the claims file.  These records now reveal complaints of bilateral leg pain/radiculopathy.  In light of the state of the record, a new opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining necessary release and authorization from the Veteran, any other relevant and non-duplicative treatment records identified by the Veteran should be obtained and associated with the claims file.  

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of his claimed back disability.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  After reviewing the complete record, to include the Board's prior remands, the examiner must address each of the following:

(i) Identify all back disabilities present on examination.  

(ii) With respect to the lumbarization of S1 identified by the May 2004 VA examiner as a congenital defect, the examiner should make a finding as to whether there is additional disability due to a disease or injury superimposed on the original congenital defect as a result of service - to specifically include the 1969 shell fragment wound injury.  If so, the examiner should identify the additional disability.

(iii) For each currently diagnosed back disability, the examiner should provide an opinion as to whether it is as likely as not (i.e., probability of at least 50 percent or greater) that such disorder was incurred in service or is related to service, to include as a result of the shell fragment wound in 1969.  

The examiner's attention is also directed to medical treatise evidence - an article entitled "Common Symptoms of Degenerative Disc Disease" - referenced by the Veteran's representative in their August 2014 Statement of Accredited Representative in Appealed Case, VA Form 646.     

(iv) Provide an opinion as to whether any current back disability was either caused or aggravated by the service-connected left flank shrapnel wound.  

The examiner is advised that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the back disability prior to aggravation by the left flank shrapnel wound. 

The examiner must explain the reasons behind any opinions expressed and conclusions reached.  The examiner is also advised that the Veteran was treated in service for back pain and relates that his back pain continued after service discharge.

3.  After completing any additional development found necessary, readjudicate the claims on appeal.  If the benefit sought remains denied, issue a supplement statement of the case and provide the Veteran and his representative an appropriate period of time to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







